Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/10/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered. The Examiner’s Amendment further amends the Applicant’s Amendment of 11/10/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Straub (Reg. No. 36,941) on 12/03/2021.
The application has been amended as follows: 
Claim 1 (currently amended):	 A method of operating a 
		operating the station that a paging signal was not transmitted to a first user equipment (UE) and
		operating the station base station did not transmit a paging signal in response to the first paging request 

Claim 2 (currently amended):	 The method of claim 1, wherein the paging response indicates that 

Claim 3 (currently amended):		The method of claim 1, further comprising:
	performing, at the base station, a channel sensing condition operation to determine if the base station can transmit the paging signal to the first UE device; and
	wherein said channel sensing condition operation determined that the base station could not transmit the paging signal to the first UE device 
 

Claim 4 (currently amended):	 The method of claim 3, wherein said 

Claim 5 (currently amended): 	The method of claim [[2]] 4, further comprising:
	operating the base station to perform a maximum number of transmission attempts before making a determination that a paging operation performed in response to the first paging request received by the base station from a network node was unsuccessful  

Claim 6 (currently amended): 	The method of claim [[1]] 5,
	wherein operating the includes sending a signal to the network node including 

Claim 7 (currently amended): 	The method of claim 1, further comprising:
	operating the make multiple attempts prior to communicating the paging response to the network node.

Claim 8 (currently amended): 	The method of claim 7 [[3]],  wherein operating the make multiple attempts to transit a paging signal to the first UE includes performing multiple channel sensing operations to determine if the base station can use unlicensed spectrum to transmit the paging signal to the first UE 

Claim 9 (currently amended):	 The method of claim [[3]] 1, wherein the 

Claim 10 (currently amended):	A base station, comprising:
	a receiver;
	a transmitter; and
	a processor configured to control the base station to perform the steps of:
	determining [[if]] that a paging signal was not transmitted to a first user equipment (UE) 
	communicating a paging response to the network node in response to said first paging request indicating that a paging signal was not transmitted in response to the first paging request 

Claim 11 (currently amended):	The base station of claim 10, wherein the paging response includes a failure code that indicates that the was that the paging signal was not transmitted.

Claim 12 (currently amended):	The base station of claim 11, wherein said processor is further configured to control the base station to:
		perform a channel sensing condition operation to determine if the base station can transmit the paging signal to the first UE device



Claim 13 (original):	The base station of claim 12, wherein said base station uses unlicensed spectrum.

Claim 14 (currently amended):	The base station of claim 10, wherein the processor is further configured to:
	control the base station to perform multiple channel sensing operations to determine if the paging signal to the first UE device can be transmitted before sending the paging response to the network node in response to said first paging request indicating that a paging signal was not transmitted in response to the first paging request 

Claim 15 (currently amended):	The base station of claim 11, wherein the processor is further configured to control the base station to:
	determine, prior to sending said paging response to the network node, if a paging operation performed in response to said first paging request was successful or unsuccessful


Claim 16 (currently amended):	The base station of claim 11, wherein the processor is further configured to control the base station to:
	attempt to transmit a paging signal to the first UE multiple times before sending the response indicating that the paging signal was not transmitted in response to the first paging request.

Claim 17 (currently amended):	The base station of claim 11, wherein the processor is further configured to control the base station to:
	perform a channel sensing operation as part of each attempt to transmit the paging signal to the first UE 
	



Claim 19 (currently amended):  The method of claim 1, wherein said base station is a gNB or ng-eNB.

Claim 20 (currently amended):   The method of claim [[1]] 19, wherein the unsuccessful paging operation includes a listen before talk operation performed by the transmit a paging signal to the first UE device.
Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the RCE of 11/10/2021 claims 1 and 10 are amended, claims 19 and 20 are newly added, wherein claims 1 and 10 are recited in independent form. In the Examiners Amendment entered herewith claims 1-12, 14-20 are further amended to add limitations that distinguish over the art made of record. The Examiner initiated the interview to suggest amendments that would incorporate allowable subject matter, in response the Applicant provided the Amendment entered with the Examiner’s Amendment. The provided amendment further amended the claims as submitted by the Applicant on 11/10/2021. The claims as amended further define the invention distinguish the claims over the prior art when the claim limitations are considered as a whole with all the limitations of each respective claim. Therefore the addition of subject matter further defining as whole with all the limitations of each the claims. 
Regarding claim 1 the claims have been amended to add the distinguishing limitations “operating the base station to determine that a paging signal was not transmitted to a first user equipment (UE) device as part of an unsuccessful paging operation performed in response to a first paging request received by the base station from a network node; and operating the base station to communicate a paging response to the network node in response to said first paging request indicating that base station did not transmit a paging signal in response to the first paging request” to independent claim 1, when considered as a whole with all the limitations of the claims (and not in isolation), is not fairly taught by the art made of record alone, nor is the limitation obvious by any reasonable combination thereof. 
Regarding claim 10 the claims have been amended to add the distinguishing limitations “a processor configured to control the base station to operate as a base station by performing perform the steps of: determining that a paging signal was not transmitted to a first user equipment (UE) device as part of an unsuccessful paging operation performed in response to a first paging request received from a network node; and communicating a paging response to the network node in response to said first paging request indicating that a paging signal was not transmitted in response to the first paging request” to independent claim 10, when considered as a whole with all the limitations of the claims (and not in isolation), is not fairly taught by the art made of record alone, nor is the limitation obvious by any reasonable combination thereof. 
Regarding the prior art made of record, claims 1 and 10 as amended, require  operating the base station to determine that a paging signal was not transmitted to a first user equipment (UE) device as part of an unsuccessful paging operation performed in response to a first paging 
Further, with respect to the claims as amended claims 1 and 10, the deficiencies of d1 are not disclosed by d2 and the limitations are not disclosed as an obvious combination of d1 and d2.  Claim 1 and the Other Claims Should Be Withdrawn Because D2 Does not Make Up for the Deficiencies of D1 andD2, wherein the disclosure of d1 and d2 relates to a case where a 
Accordingly even if combined the references would not result in the claimed invention. Thus claim 1, 10 and all the other claims are patentable over the applied references for the reasons stated above. Claims 2-9, 11-20 depend on claims 1 or 10 and therefore contain at least the limitations noted above and are therefore allowable for the same reasons noted above due to their dependency. Therefore claims 1-20 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Examiner notes that none of the cited are fairly teaches or discloses the limitation a paging response to the network node in response to said first paging request indicating that base station did not transmit a paging signal in response to the first paging request, whether considered alone or in any reasonable combination with any art made of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643